Exhibit 5.1 May 12, 2011 Board of Directors Mobad Services Corporation 3211 Ocean Drive Vero Beach, Florida 32963 Re:Registration Statement on Form S-1 of Mobad Services Corporation SEC File No. 333- Dear Directors: You have requested our opinion as counsel for Mobad Services Corporation, a Delaware corporation (the “Company”), in connection with the filing of the Company’s Registration Statement on Form S-1 and all amendments thereto (the “Registration Statement”), filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Act”), as to the legality of the 50,000,000 shares (the “Shares”) of the Company’s common stock, par value $0.0001, being registered in the Registration Statement, of which 10,000,000 shares are being offered by the Company in a direct primary offering and 40,000,000 shares are being offered by a selling shareholder in a secondary offering. We have made such legal examination and inquiries as we have deemed advisable or necessary for the purpose of rendering this opinion and have examined originals or copies of the Registration Statement; the Articles of Incorporation and any amendments thereto; the Bylaws and any amendments thereto; the Company’s resolutions of the Board of Directors authorizing the issuance of shares and the registration described above; and such other corporate documents and matters as we have deemed necessary to render our opinion.In our examinations, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, photostatic, or conformed copies and the authenticity of the originals of all such latter documents.In addition, we have relied upon certificates and advice from various state authorities and public officials, as to factual matters only, and we have assumed the accuracy of the factual matters contained therein. The opinions set forth herein are limited to matters governed by the laws of the States of Delaware and Florida, and the federal laws of the United States. Based upon and subject to the foregoing, it is our opinion that (1) the 10,000,000 shares of common stock being offered by the Company in the Registration Statement have been duly authorized, and when distributed and sold in the manner referred to in the Registration Statement will be legally issued, fully paid, and non-assessable and (2) the 40,000,000 shares of common stock being offered by the selling shareholder in the Registration Statement are duly authorized, legally issued, fully paid, and non-assessable. We hereby consent to the quotation or summarization of this opinion in and to the references to our firm throughout the Registration Statement and to the filing of this opinion as an exhibit to the Registration Statement. Sincerely, HARRISON LAW, P.A. /s/Diane J. Harrison Diane J. Harrison
